In Prohibition. Upon consideration of the motions of GMS Management Co., Inc., for leave to intervene and for judgment on the pleadings, it is ordered by the court that the motion for leave to intervene is granted and the motion for judgment on the pleadings is denied.
Upon consideration of the motion of amici curiae Ohio Employment Lawyers Association and Ohio Disability Rights Law and Policy Center for leave to file a memorandum in support of the memorandum in opposition to the motion to dismiss, it is ordered by the court that the motion is granted.
Upon consideration of respondent’s motion to dismiss, it is ordered by the court that the motion to dismiss is granted. Accordingly, this cause is dismissed.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, and French, JJ., concur in granting the motion of GMS Management for leave to intervene.
O’Neill, J., dissents and would deny the motion for leave to intervene.
O’Connor, C.J., and Pfeifer, Lanzinger, French, and O’Neill, JJ., concur in denying the motion of GMS Management for judgment on the pleadings.
O’Donnell, J., concurs and would deny the motion for judgment on the pleadings as moot.
Kennedy, J., dissents and would dismiss the motion for judgment on the pleadings.
O’Connor, C.J., and Pfeifer, Lanzinger, and French, JJ., concur in granting the motion of amici curiae Ohio Employment Lawyers Association and Ohio Disability Rights Law and Policy Center for leave to file a memorandum in support of the memorandum in opposition to the motion to dismiss.
O’Donnell and O’Neill, JJ., dissent and would deny the motion for leave to file a memorandum in support of the memorandum in opposition to the motion to dismiss.
Kennedy, J., dissents and would dismiss the motion for leave to file a memorandum in support of the memorandum in opposition to the motion to dismiss.
Pfeifer, O’Donnell, Kennedy, and O’Neill, JJ., concur in granting respondent’s motion to dismiss.
O’Connor, C.J., and Lanzinger and French, JJ., dissent and would deny the motion to dismiss and grant the writ of prohibition.